REASONS FOR ALLOWANCE
Claims 1-11 are allowed.

In claim 1, it is clear that the base resin is components A-1, A-2 and A-3 because they are recited in weight percent.


The closest prior art is:

JP 3332056 (herein Ishii)
Ishii discloses a thermoplastic resin composition (see abstract and examples) comprising 
50-95 parts aromatic polycarbonate
2-40 parts block copolyamide (polyamide polyethylene glycol copolymer)
The compositions are for eletric and electronic fields that have troubles due to the charging propety, thus a need for antistatic properties (paragraph 2).
Ishii discloses that the polyamide polyethylene glycol copolymer is added to improve antistatic properties (paragraph 25 and 36).

KR 20170063123 (herein Jae).
Jae discloses a thermoplastic resin composition comprising: (see abstract, paragraph 25 and examples)  
From 60 to 80 weight percent polycarbonate resin (reading on component A-1).
From 0 to 15 wt% of an acrylic compound aromatic vinyl compound vinyl cyan compound copolymer (comprises of an acrylic rubber with styrene and acrylonitrile polymerized thereon, reading on component A-2).   
From 5 to 15 wt% aromatic vinyl compound vinyl cyanide compound (reading on component A-3).  
From 5 to 10 wt% of a matting agent, which is crosslinked acrylonitrile styrene copolymer (reading on component C, see paragraph 58).
From 1 to 15 wt% of a vinyl cyan compound conjugated diene compound aromatic vinyl compound copolymer (specifically acrylonitrile butadiene styrene graft coplymer, also referred to as ABS, reading on component D).  


US 2008/0004373 (herein Volkers) 
Volkers discloses a thermoplastic resin composition comprising (see abstract, paragraph 5-8 and examples):
From 30 to 89.5 weight percent polycarbonate resin (reading on component A-1).  
From 0.5 to 20 wt% an impact modifier, which can be an acryl based graft copolymer (reading on component A-2).  
From 0 to 25 wt% of a romatic vinyl compound vinyl cyan compound copolymer (specifically styrene acrylonitrile butadiene coplymer, reading on component A-3).  
From 0.1 to 10 parts of an antistatic agent (paragraph 123) which is exemplified as a polyether polyamide block copolymer (polyethylene glycol polyamide, reading on component B).

The closest prior art is Jae.  Jae teaches all components except for component B.  Moreover, Jae teaches ranges of components that loosely overlap the claimed range.  However, in the instant claims, A-1, A-2 and A-3 are the base resin, which are totaled at 100 parts.  Component C is present in 4 to 6 parts with respect to the base resin.  However, in Jae, the component C is taught as 5 to 10 wt%.  The examples show values outside the claimed range.  Further, it is difficult to arrive at the claimed low end of the range (while teaching in claimed component B).  Specifically, component C would have to be present in 5 to 5.3 parts (taught in Jae as 5) in Jae, in addition to the combination of A-1, A-2, A-3 being 83.4 (the sum of which is not directly taught in Jae) and component B would have to be 5  (not taught in Jae), component D would have to be 1 (broadly taught as between 1 and 15) and component F of Jae would have to be bet 0.1 (broadly taught as 0.1 to 5).  This is not a simple case of overlapping ranges.  There is no direction in Jae to arrive at the claimed invention.  There is no motivation to modify the broad ranges of every component (including untaught ranges) to arrive at the specifically narrow range for component C as well as teaching in component B and still be within the claimed ranges for all components.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764